Citation Nr: 9901959	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  94-47 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
March 1978.  This matter comes to the Board of Veterans 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Roanoke Regional Office (RO) May 1994 rating decision which 
denied service connection for a nervous condition.  In 
January 1997, this claim was remanded to the RO for 
additional development of the evidence.


FINDING OF FACT

A psychiatric disability (manifested by hallucinations and 
anxiety) clearly pre-existed active service; the medical 
evidence of record does not demonstrate that the veterans 
current psychiatric disability, diagnosed as generalized 
anxiety disorder and major depression, had its onset in or 
underwent an increase in disability beyond the natural 
progress of the disease during such service.


CONCLUSION OF LAW

The veterans chronic acquired psychiatric disability was not 
incurred nor aggravated in active military service.  38 
U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.306 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the record indicates that the veterans claim of 
service connection for a chronic acquired psychiatric 
disability is well grounded.  Thus, VA has a duty to assist 
the veteran in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  In this regard, the Board notes that 
all available pertinent records have been obtained and 
associated with his claims folder.  On review of such 
material, the Board is satisfied that the veteran has been 
adequately assisted in the development of his claim, and that 
there are no outstanding records which the RO has not 
obtained or attempted to obtain.  

Service connection may be allowed for chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1153.  Service connection may also be allowed on a 
presumptive basis for psychosis, if the disability becomes 
manifest to a compensable degree within one year after the 
veterans separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service or where clear 
and unmistakable evidence establishes that the injury or 
disease existed before service.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (1998); Crowe v. Brown, 7 Vet. 
App. 238 (1994).

In Crowe, the U.S. Court of Veterans Appeals (Court) 
indicated that the presumption of soundness attaches only 
where there has been an induction medical examination, and 
where a disability for which service connection is sought was 
not detected at the time of such examination.  The Court 
noted that the regulation provides expressly that the term 
noted denotes only such conditions as are recorded in 
examination reports, and that history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304(b)(1).  Crowe, 7 Vet. App. at 245.

If an injury or disease is found to have preexisted active 
service, such injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during the period of service, unless there is 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Temporary flare-ups will not be 
considered to be an increase in severity.  Hunt v. Derwinski, 
1 Vet. App. 292, 295 (1991).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  Aggravation may not be conceded, however, 
where the disability underwent no increase in severity during 
service.  38 C.F.R. § 3.306(b).

Hospitalization records from the University of Virginia (UVA) 
in October 1966 reveal treatment associated with threatening 
visual hallucinations (Batman, Superman, and witches in 
his room) interfering with the veterans eating and sleeping 
habits.  During treatment, he was noted to have exhibited 
inappropriate behavior, but there was no evidence of 
schizophrenia or other functional psychosis.  Psychological 
evaluation during hospitalization revealed that he functioned 
at a level below that expected of him, but that he had a 
potential for near average intelligence; it was indicated 
that he had some deep-seated emotional problems and a 
possible cerebral dysfunction; he did not appear overtly 
psychotic, but had a serious psychotic potential; his self 
concept was extremely poor, there was a lack of ego strength, 
and he did not appear to be developing an adequate defense 
system (but appeared fairly intact at the time of the 
evaluation).  The clinical impression from psychological 
evaluation was psychotic potential in a premature and 
hysterical character structure and possible cerebral 
dysfunction.  Following 10 days of hospitalization, his 
condition was described as improved and he was discharged 
from the hospital with a final diagnosis of anxiety reaction 
and hysterical character.  

Clinical records from R. Slusher, M.D., from December 1959 to 
March 1974 reveal, in pertinent part, October 1966 treatment 
associated with the veterans symptoms of hallucinations.

The veterans service medical records do not reveal reports 
or clinical findings indicative of any manifestations of 
psychiatric and/or psychological symptomatology.  Both on 
February 1978 service enlistment medical examination and at 
the time of his service separation medical examination in 
February 1978, his psychiatric system was found to be normal 
on clinical evaluation.

Post-service medical records from the Central Virginia Mental 
Health Clinic reveal October 1982 inpatient treatment 
associated with the veterans episodes of nervous breakdown, 
nervousness around people, and a feeling of uneasiness.  
During hospitalization, he did not report any history of 
psychiatric and/or psychological problems during active 
service; on hospital discharge, generalized anxiety disorder 
and schizotypal traits were diagnosed.  

Medical records from the Virginia Baptist Hospital from 
August to October 1989 reveal inpatient treatment associated 
with the veterans depression, anxiety, some paranoid 
ideas, and suicidal ideation.  Review of the pertinent 
history during hospitalization revealed that he experienced a 
nervous breakdown requiring inpatient treatment, associated 
with hallucinations, when he was 10 years of age; thereafter, 
he was reportedly hospitalized at the Southern Virginia 
Mental Health Center (SVMHC) in 1981.

Medical records from the SVMHC in March 1982 and from October 
to November 1989, reveal inpatient treatment associated with 
symptoms of anxiety and depression.  At the time of hospital 
discharge in 1982, adjustment disorder with depressed mood, 
agoraphobia without panic attacks, and alcohol abuse in 
remission were diagnosed.  In 1989, recurrent major 
depression, generalized anxiety disorder, and borderline 
personality disorder were diagnosed; on examination following 
hospital discharge, the veteran reported a significant 
history of having been abused in the childhood, and noted 
that he had a history of substance abuse during active 
service in the 1970s; since 1979, he reportedly experienced 
gradually increasing problems associated with anxiety, 
depression, increased sleep and fears, and suicidal ideation.  

A June 1990 Notice of Award from the Social Security 
Administration and medical evidence from May 1990 to May 1996 
reveal that the veteran became disabled in August 1989.  A 
May 1996 evaluation report from E. Sloop, Ph.D., reveals a 
history of psychiatric problems, consisting of 
hallucinations, when the veteran was 10 years of age, and 
again since 1981; on examination, dysthymic disorder, social 
phobia, generalized anxiety disorder, and schizotypal and 
dependent personality disorders were diagnosed.

At a January 1995 RO hearing, the veteran testified that he 
received psychiatric treatment due to hallucinations at age 
10 (in 1966), indicating that no firm diagnosis had been made 
at that time.  Reportedly, he did not experience any further 
psychiatric and/or psychological problems until the second 
part of his active service, at which time he began to 
experience symptoms including stress, depression, and 
anxiety.  He indicated that he did not receive professional 
help or treatment during service, but believed that his 
current psychiatric disability underwent an increase in 
severity beyond the natural progress of disease during 
service.  He contended, in the alternative, that his pre-
service symptomatology completely resolved prior to service 
entrance, and that his current psychiatric disability had its 
onset during service.  After service separation, he 
reportedly has received intermittent inpatient and outpatient 
psychiatric treatment since 1981.  

At a December 1996 Board hearing, the veteran testified that 
he experienced visual hallucinations when he was 10 years of 
age; reportedly, his symptomatology resolved completely 
following a period of psychiatric and psychological treatment 
which included a period of hospitalization at UVA.  He 
indicated that he did not experience any 
psychological/psychiatric problems until the second part of 
his period of active service, at which time his symptoms 
reportedly consisted of fatigue, tiredness, and stress; he 
denied receiving any psychiatric treatment in service, noting 
that he self-medicated with alcohol.  He believes the 
stress associated with his duties as a clerk and generator 
operator were responsible for the onset of symptomatology 
which he reportedly continues to experience to the present 
time, and which have now been diagnosed as depression and 
anxiety; he indicated that there was no particular moment or 
any specific incident giving rise to the onset of his 
symptoms in service; rather, he noticed a gradual onset and 
increase in the severity of symptoms of depression, stress, 
and fatigue.

A December 1996 statement from the veterans brother reveals 
that they were both stationed at the same military 
installation in 1974.  Reportedly, the veteran did not 
experience or manifest any health problems until 1977; prior 
to that time, he was a hard worker, enthusiastic about his 
military career, and eager to learn and advance in life.  In 
1977, he reportedly began to exhibit a change in behavior and 
attitude, started to drink heavily, was sad and socially 
withdrawn, participated in fights, and found it difficult to 
deal with stress, anxiety, and depression.  Reportedly, he 
continues to exhibit such symptomatology to the present time.

A December 1996 statement from one of the veterans friends 
reveals that they were on active duty together for a period 
of time, until the veterans discharge from service in 1978.  
Reportedly, the veteran was an exemplary person and soldier 
until he began to display a gradual change in appearance and 
character at the end of 1977 (manifested by withdrawal, 
increased intake of alcohol, fatigue, and decreased personal 
hygiene).  He believed that the veteran could have been 
helped had his problems been recognized and treated during 
service.

On VA psychiatric examination in January 1998, including a 
thorough and detailed review of the pertinent history (as 
discussed above), the veteran indicated that he was severely 
depressed, anxious all the time, and felt worthless and 
helpless; he denied crying spells, suicidal or homicidal 
ideations, and delusions and hallucinations.  On examination, 
recurrent major depression, generalized anxiety disorder, and 
personality disorder (with histrionic, schizotypal and 
borderline features) were diagnosed.  Based on the clinical 
history documented in the claims folder and on 
contemporaneous evaluation, the examiner opined that the 
veterans psychiatric problems were initially manifested at 
age 10 and did not appear to have originated in service; his 
stresses in service seemed to have been routine military 
duties, and there was insufficient evidence to conclude that 
his psychiatric problems increased in severity beyond the 
natural progress of the disease during active service; he 
received ongoing psychiatric treatment since 1981 which 
decreased his subjective distress but did not stop the 
progression of his social and occupational impairment.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veterans claim 
of service connection for a chronic acquired psychiatric 
disability.  In this case, the presumption of soundness at 
the time of service entrance under 38 C.F.R. § 3.304(b) is 
clearly and unmistakably rebutted.  The entirety of the 
evidence shows that he received inpatient psychiatric 
treatment associated with disturbing and threatening visual 
hallucinations at age 10, diagnosed as anxiety reaction and 
hysterical character.  Although his contentions regarding the 
onset of chronic psychiatric disability in service seem to be 
supported by two lay statements, discussed more fully above, 
his service medical records reveal no reports or clinical 
findings indicative of any pertinent symptomatology; the 
veteran himself indicated that he did not seek any 
psychiatric and/or psychological treatment during service. 

The post service clinical records, as discussed above, reveal 
that the veteran received intermittent psychiatric treatment 
associated with symptoms of depression, anxiety, and 
substance abuse, since 1981; however, rather than relating 
any such problems to his period of service, nearly all such 
records suggest that the pertinent symptomatology originated 
during his childhood; no suggestion has been made or 
expressed in clinical terms, that any pre-service psychiatric 
and/or psychological symptomatology was permanently 
aggravated by active service.  

Finally, the veteran was thoroughly examined and the entire 
pertinent history was reviewed by a VA psychiatric examiner 
in January 1998.  On review of the entire evidence in the 
claims folder and contemporaneous clinical findings, the 
examiner concluded that the veterans current psychiatric 
disability was related to pre-service symptomatology, but 
that there was no evidence that such disability was increased 
in severity in active service.  The Board stresses that the 
veterans contentions relating his current disability to the 
burden of having to cope with stress associated with his 
military duties was considered by the examiner in January 
1998; the examiner opined, however, that there was no 
evidence suggesting that the veteran was forced to cope with 
unusually stressful situations during service such as to be 
responsible for the onset of his psychiatric disability.

The Board is mindful of the veterans own contentions that 
his psychiatric disability had its onset or, in the 
alternative, was aggravated during active service.  However, 
to establish service connection, competent medical evidence 
providing a nexus between the current disability and service 
is required.  See Caluza v. Brown, 7 Vet. App. 498 (1995); 
see also,  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
While his testimony concerning pre-service, in-service, and 
post-service manifestations cannot be ignored, as he is 
competent as a layman to describe the symptoms as he has 
experienced them, see Cartright v. Derwinski, 2 Vet. App. 24 
(1991), but as a lay person, he is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 
(1994), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, he is not competent to conclude, in clinical 
terms, that his pre-service disability underwent a permanent 
increase in severity during active service, or that his 
current disability is etiologically related to symptomatology 
experienced in service.  Similarly, the lay statements from 
the veterans brother and friend are insufficient to show 
that his current psychiatric disability is etiologically or 
causally related to the symptomatology described in service.  

Moreover, the evidence of record does not show, nor is it 
contended by or on behalf of the veteran, that his 
psychiatric disability is related to any combat service; 
neither is it mentioned that he engaged in any combat with 
the enemy during active service; thus, the provisions of 
38 U.S.C.A. § 1154(b) (West 1991) are not applicable in this 
case.

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the veterans 
favor; however, it is noted that application of the rule is 
only appropriate when the evidence is evenly balanced or in 
relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Such is decidedly 
not the case in this instance where the weight of the 
evidence is to the effect that the veterans psychiatric 
disability was not incurred in or aggravated during service. 


ORDER

Service connection for a chronic acquired psychiatric 
disability is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the Court within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board.
- 2 -
